UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4571


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEONARDO WELLS, a/k/a Lee,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00128-JFM-1)


Submitted:    February 20, 2009             Decided:   March 16, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Kaplan, Baltimore, Maryland, for Appellant. James Thomas
Wallner, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In accordance with a plea agreement, Leonardo Wells

pled guilty to conspiracy to distribute 500 grams or more of

cocaine.     He was sentenced to 108 months in prison.                                 Wells now

appeals. His attorney has filed a brief pursuant to Anders v.

California,     386        U.S.    738        (1967),         questioning         whether       the

indictment     was        defective          and       the    sentence       reasonable         but

concluding    that        there    are       no     meritorious       issues      for    appeal.

Wells has filed a pro se supplemental brief.                           We affirm.

             Wells stipulated in his plea agreement that “it was

reasonably     foreseeable             to     the      Defendant       .    .     .    that    the

conspiracy     distributed             and        possessed         with    the       intent    to

distribute 5 kilograms but less than 15 kilograms of cocaine.”

He   contends       on      appeal          that       the    indictment          should       have

specifically charged him with this amount of the drug.

             Defects       in     an        indictment        are     not    jurisdictional.

United    States     v.    Cotton,          535    U.S.      625,   631     (2002).     Further,

Wells’ valid guilty plea waived this claimed non-jurisdictional

defect.      See Tollett v. Henderson, 411 U.S. 258, 267 (1973);

United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

             Wells also claims that his sentence must be vacated

because the district court stated at sentencing that his offense

level was 29.        Based on the totality of the record, however, it

is   clear   that     the       court       simply      misspoke.           First,     the     plea

                                                   2
agreement forecast that Wells’ base offense level would be 32,

two levels would be added based on his role in the offense, and

three levels subtracted based on acceptance of responsibility.

These calculations yield a total offense level of 31. Second, at

the Fed. R. Crim. P. 11 hearing, the district court repeated

these calculations and added that they brought “the guidelines .

. . to a 31.” *       Finally, the court stated at sentencing that 108

months was “at the low end” of the guideline range of 108-135

months; had the total offense level been 29, 108 months would

have been the top of the range.

             Finally,        we   conclude    that   Wells’       sentence       was

procedurally     and    substantively       reasonable.      He   was    sentenced

within the statutory range of five to forty years.                         See 21

U.S.C. § 841(b)(1)(B) (2006).           Additionally, his guideline range

was   correctly       calculated,     the     guidelines     were   treated       as

advisory, the district court considered the 18 U.S.C. § 3553(a)

(2006) factors, and the court adequately stated its reasons for

imposing sentence.           See Gall v. United States, 128 S. Ct. 586,

597 (2007); United States v. Pauley, 511 F.3d 468, 473-74 (4th

Cir. 2007).

             We have examined the entire record in this case in

accordance     with    the    requirements    of   Anders,    and   we    find   no

      *
          Wells was in criminal history category I.



                                        3
meritorious issues for appeal.             Accordingly, we affirm.          This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that    such    a    petition    would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.       Counsel=s motion must state that a copy of

the motion was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4